IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JAMES MARANSKY, KEVIN BAIRD,                 :   No. 312 EAL 2019
MOYER STREET ASSOCIATES, LP, FT              :
HOLDINGS LP, ICEHOUSE LLC, AND               :
EPDG LP,                                     :   Petition for Allowance of Appeal
                                             :   from the Order of the
                   Respondents               :   Commonwealth Court
                                             :
                                             :
             v.                              :
                                             :
                                             :
JOHN SCOTT,                                  :
                                             :
                   Petitioner                :


                                     ORDER



PER CURIAM

     AND NOW, this 28th day of January, 2020, the Petition for Allowance of Appeal is

DENIED.